Defendant petitions for an order directing that he be furnished stenographer’s minutes of a trial to use upon an appeal to this court. It does not appear that defendant has been granted leave to prosecute his appeal as a poor person. In any event, after a person has been permitted to prosecute as a poor person, stenographer’s minutes should be furnished only upon order of the court or Justice before whom the case has been tried. (Civ. Prac. Act, § 1493.) Motion denied, without prejudice. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.